16/454,053
First Named Inventor
Huang
Title
OPTICAL FIBER SENSING FOR HIGHWAY MAINTENANCE
File Location
16454053 Huang


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
Applicant’s claim for the benefit of a provisional application PRO 62/691,140 06/28/2018 under 35 U.S.C. § 119(e) is acknowledged.
Information Disclosure Statement
An Information Disclosure Statement (“IDS”) filed on 10/29/2019 is acknowledged and its contents have been considered.
Response to Amendment
This Office Action is in response to Applicant’s Amendment and Remarks dated 7/20/2021.
Response to Arguments
Applicant’s arguments have been considered and Examiner responds as follows (Applicant's arguments appear indented and in italics): 
More particularly, not only does the claimed invention of the instant application detect roadway/highway pavement condition(s) and defects including cracks and potholes, but reports the extent of such condition(s) and defects including whether damaged roadway could possibly cause further damage to the roadway itself or vehicles and/or indications of a more severely damaged roadway that will lead to vehicle damage if the damaged roadway were used by vehicles. 
The claim amendment has been addressed in the revised rejections, below.  In summary, the conclusions that would be drawn from the presence of roadway damage would be obvious to one of ordinary skill in the art, as would reporting that damage for the purpose of preventative maintenance to avoid the recognized potential for further damage.
Pending Claims
Claims 1, 3-7 and 10 are pending for examination (the "Pending Claim(s)").  Claims 1 are independent.  
Claims 1 and 3-7 are currently amended.  
Claim 10 is original.  Claims 2 and 8-9 have been canceled.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

CLAIM(S) 1, 3-7 AND 10 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER KARABACAK ET AL. (U.S. PUB. NO. 2019/0137305; HEREINAFTER "KARABACAK") IN VIEW OF BREED (U.S. PUB. NO. 2008/0119966) AND WIKIPEDIA:POTHOLE1.
INDEPENDENT CLAIM 1.
Regarding Claim 1, Karabacak teaches An optical fiber sensing system (Abstract) for highway maintenance comprising (intended use; also see combination with Breed discussed below): an optical fiber positioned proximate to the highway (Fig. 1, optic sensor system 10, 20; paragraphs [0074]-[0075]); a plurality of sensors positioned along, and in optical communication with the optical fiber (e.g., "the at least one fiber optic sensor 20 comprises an optic fiber 21 with a plurality of optic strain-sensor elements 22 distributed over its length", paragraph [0075]), said plurality of sensors operative continuously to respond to mechanical vibrations  ("In an embodiment of the invention, the fiber optic sensor may be based on acoustic or vibrational sensing, allowing an alternative or supplementary sensor means. The skilled person will appreciate that the acoustic and/or vibrational sensor can be placed at intervals", paragraph [0037]) resulting from vehicular traffic (e.g., "The skilled person will appreciate that the magnitude might provide tracking data of the vehicle", paragraph [0036]), and produce optical signals indicative of the vibrations (the sensors are described as optical, id.; cf., "FIG. 4a schematically shows a temporal signal pattern , said vibrational signals indicative of highway and/or traffic condition and applied to the optical fiber ("The skilled person will appreciate that the magnitude might provide tracking data of the vehicle from a transverse sensor station to detect and characterize said data accurately, when the vehicle is in motion. This enables the possibility to elaborate 2-D mapping of vehicles in a road segment, including identification of traffic flow changes ( e.g. traffic jams), accidents, et cetera", paragraph [0036]); a fiber sensing interrogator in optical communication with the optical fiber, said interrogator interrogates signals produced by the plurality of sensors and produces data indicative of those signals ("The at least one fiber optic sensor is optically coupled to an interrogator that periodically sweeps the wavelength in a wavelength range that includes the characteristic wavelengths of all optic strain-sensor elements", paragraph [0009]).
Regarding and a machine learning base intelligent analyzer which analyzes the data produced by the interrogator, Karabacak teaches "The spatial signal pattern ∆λ(x), can for example be provided to a trained neural network", paragraph [0101], lines 9 to 10; also see the discussion of Breed, below).
While Karabacak teaches determines highway condition ("This enables the possibility to elaborate 2-D mapping of vehicles in a road segment, including identification of traffic flow changes ( e.g. traffic jams), accidents, et cetera", paragraph [0036]), it does not stated that the determination is via a machine learning base intelligent analyzer, nor does it seem to explicitly describe and reports the highway condition so determined. However, Breed teaches "This can involve the placement of 
Beech further teaches: "A preferred embodiment of the vehicle diagnostic and prognostic unit described below performs the diagnosis and prognostics, i.e., processes the input from the various sensors, on the vehicle using, for example, a processor embodying a pattern recognition technique such as a neural network", paragraph [0118], lines 1 to 6) employs machine learning (e.g., Fig. 2; paragraph [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optic sensor system (including vibration sensors) embedded in a traffic carrying surface (Abstract) of Karabacak to monitor for defects in the traffic carrying surface, such as potholes detected by vibration sensors and diagnosed via a neural network (Breed, paragraph [0118]), so that a road authority can be notified (Breed, paragraph [0128]) of the presence of roadway damage and the potential of future damage, with the benefit of informing the road authority that maintenance of the traffic carrying surface is required. 
Regarding Claim 8, Karabacak teaches said intelligent analyzer including a neural network which classifies data provided by the interrogator ("The spatial . The rejection of Claim 1 discusses how Breed teaches the use of a neural network for a wide range of classification.
Karabacak teaches wherein the plurality of sensors includes one or more sensors selected from the group consisting of distributed vibrational sensors, distributed acoustic sensors, ("In an embodiment of the invention, the fiber optic sensor may be based on acoustic or vibrational sensing, allowing an alternative or supplementary sensor means. The skilled person will appreciate that the acoustic and/or vibrational sensor can be placed at intervals", paragraph (0037], lines 1 to 5) and distributed temperature sensors (paragraph [0040]). 
Regarding Claim 9, Karabacak does not explicitly teach wherein the classified data includes pavement crack and pothole classification and their localization. However, Breed teaches that a "A pothole, for example, can be sensed and located", paragraph [0128], lines 12 to 13). While neither Karabacak nor Breed explicitly mentions a pavement crack, Breed more generally teaches “the same sensors can also obtain data that permits analysis of the vehicle environment,“ (paragraph [0128]). In context of a modification to Karabacak, one of ordinary skill in the art would recognize the cracks in the pavement are a maintenance concern. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the sensors and neural network taught in Breed in the invention of Karabacak, with the benefit of identifying maintenance concerns, including the potential for future damage resulting from the current damage, and notifying a road authority that repair is required. 
 is silent on and wherein the reported highway condition includes indications of roadway damage extent including whether damaged roadway could possibly cause further damage to the roadway itself or vehicles and/or indications of a more severely damaged roadway that will lead to vehicle damage if the damaged roadway were used by vehicles.  However, as discussed in the preceding paragraph, Breed modifying Karabacak teaches the detection of potholes as an example of an indication of a damaged roadway.  Breed does not detail why the detection of potholes is desirable.  However, Wikipedia: Pothole describes how the presence of potholes could possibly cause further damage to the roadway itself or vehicles and/or indications of a more severely damaged roadway that will lead to vehicle damage if the damaged roadway were used by vehicles (e.g., "Continued traffic action ejects both asphalt and the underlying soil material to create a hole in the pavement," section: Introduction; "The American Automobile Association estimated in the five years prior to 2016 that 16 million drivers in the United States have suffered damage from potholes to their vehicle including tire punctures, bent wheels, and damaged suspensions with a cost of $3 billion a year," section: Costs to Public.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine whether damaged roadway could possibly cause further damage to the roadway itself or vehicles and/or indications of a more severely damaged roadway that will lead to vehicle damage if the damaged roadway were used by vehicles for the reasons stated in Wikipedia: Porthole for potholes detected by Breed modifying Karabacak, with the benefit of avoiding further property damage to roads and 
DEPENDENT CLAIM 2 [Canceled].
DEPENDENT CLAIM 3.
Regarding Claim 3, Karabacak teaches wherein the distributed temperature sensors provide highway surface temperatures ("For example one or more optical sensors may be provided for sensing objects present on the traffic infrastructure surface. A data integration module may be provided to combine output data from the interrogator and the one or more optical sensors. As another example a temperature estimation module may be provided to estimate a value for a temperature of an optic strain-sensor element", paragraph (0040], lines 2 to 9). 
DEPENDENT CLAIM 4.
Regarding Claim 4 wherein the distributed vibration sensors provide one or more of traffic count Karabacak teaches "The skilled person will appreciate that the magnitude might provide tracking data of the vehicle...This enables the possibility to elaborate 2-D mapping of vehicles in a road segment", paragraph [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to count the number of vehicles mapped in a road segment, with the benefit of quantizing vehicles for the determination of traffic jams, accidents, etc. (id.). See the rejection of Claim 1 regarding and highway surface crack/pothole indications. While crack/pothole is taken as an alternative at this level in the claims, please see the rejection of Claim 9 if crack/pothole should be read as requiring both.
DEPENDENT CLAIM 5.
Regarding Claim 5, please see the rejection of Claim 1 regarding wherein the distributed acoustic sensors provide highway pavement health indications, in particular the discussion of Breed, paragraph [0037]. 
DEPENDENT CLAIM 6.
Regarding Claim 6 and wherein the reporting is provided to a maintenance operation, as explained in the rejection of Claim 1, the notification/reporting taught in Breed is to a “road authority” (paragraph [0128]), which would have been obvious to one of ordinary skill that such notification would have the benefit of being directed to the authority responsible for the maintenance of the road. 
DEPENDENT CLAIM 7.
Regarding Claim 7, Karabacak does not explicitly teach wherein the reporting is provided to a public internet. However, Breed teaches notifications to a roadway maintenance department “over the Internet.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karabacak to make notification over the Internet, as is taught by Breed, with the benefit of using a commonly-available communication network. 
DEPENDENT CLAIM 8 [Canceled].
DEPENDENT CLAIM 9 [Canceled].
DEPENDENT CLAIM 10.
Regarding Claim 10 and wherein the optical fiber transports telecommunications data independent of and unrelated to the sensor signals, 
Conclusion
Claim 1, 3-7 and 10 are pending for examination in this Office Action and all have been rejected for the reasons set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752. The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MARK I CROHN/Examiner, Art Unit 2857

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wikipedia: Pothole <https://en.wikipedia.org/w/index.php?title=Pothole&oldid=844764271> version dated 7 June 2018.